--------------------------------------------------------------------------------

Exhibit 10.2



NON-QUALIFIED STOCK OPTION AGREEMENT


(PDS BIOTECHNOLOGY CORPORATION 2019 INDUCEMENT PLAN)


Name of Optionee:


No. of Stock Options:


Option Exercise Price per Share:


Grant Date:


Expiration Date:


PDS Biotechnology Corporation (the “Company”) hereby grants to the Optionee
named above a non-qualified option (the “Stock Option”) to purchase on or prior
to the Expiration Date specified above all or part of the number of shares of
Common Stock, par value $0.00033 per share (the “Stock”), of the Company
specified above at the Option Exercise Price per Share. This Stock Option is
granted to Optionee in connection with his or her entry into employment with the
Company and is an inducement material to the Optionee’s entry into employment
within the meaning of Rule 5635(c)(4) of the NASDAQ Listing Rules.


1. Applicable Equity Plan. This Stock Option is being awarded under the
Company’s 2019 Inducement Plan (the “Plan”). Notwithstanding the foregoing and
anything in this Agreement to the contrary, this Stock Option shall be subject
to and governed by the terms and conditions of the Plan, including the powers of
the Administrator set forth in Section 2(b) of the Plan. Capitalized terms in
this Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified in this Agreement.


2. Exercisability Schedule1. No portion of this Stock Option may be exercised
until such portion shall have become exercisable according to the vesting
schedule below or in accordance with Section 4. Except as set forth in Section
4, and subject to the discretion of the Administrator to accelerate the
exercisability schedule, this Stock Option shall become ___% exercisable on the
12 month anniversary of the Grant date.  The remaining ___% will become
exercisable in equal monthly installments, rounded down to the nearest whole
share of Stock, over ____________ months commencing on the 12 month anniversary
of the Grant Date.


Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.


3. Manner of Exercise.


(a) The Optionee may exercise this Stock Option from time to time on or prior to
the Expiration Date of this Stock Option by giving written notice to the Company
of his or her election to purchase some or all of the Stock Option purchasable
at the time of such notice. This notice shall specify the number of Stock
Options to be purchased.


Payment of the purchase price for the Stock Options may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above. Payment
instruments will be received subject to collection.



--------------------------------------------------------------------------------


1 Vesting Schedule subject to adjustment based on terms of specific award.



--------------------------------------------------------------------------------

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Stock Options will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Stock Options, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the shares attested to.


(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.


(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.


(d) Notwithstanding any other provision of this Agreement or of the Plan, no
portion of this Stock Option shall be exercisable after the Expiration Date of
this Agreement.


4. Termination of Employment.


(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any unvested portion of this Stock Option outstanding
on such date shall cease to vest and shall be forfeited and the vested portion
of this Stock Option may thereafter be exercised by the Optionee’s legal
representative or legatee for a period of 180 days from the date of death or
until the Expiration Date, if earlier.


(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s Disability (as defined by the Administrator), any
unvested portion of this Stock Option outstanding on such date shall cease to
vest and shall be forfeited and the vested portion of this Stock Option and may
thereafter be exercised by the Optionee for a period of 180 days from the date
of termination or until the Expiration Date, if earlier.


(c) Termination for Cause. If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean, unless otherwise provided in an employment agreement between the
Company and the Optionee, a determination by the Administrator that the Optionee
shall be dismissed as a result of (i) the Optionee's willful misconduct or gross
negligence in connection with the performance of the Optionee's duties for the
Company or its Subsidiaries; (ii) the Optionee's conviction of, or a plea of
guilty or nolo contendere to, a felony or a crime involving fraud or moral
turpitude; (iii) the Optionee's engaging in any business that directly or
indirectly competes with the Company or its Subsidiaries; or (iv) disclosure of
trade secrets, customer lists or any other confidential information of the
Company or its Subsidiaries to a competitor or an unauthorized person.


(d) Other Termination. If the Optionee’s employment terminates for any reason
other than in the circumstances set forth above, and unless otherwise determined
by the Administrator, any portion of this Stock Option outstanding on such date
may be exercised, to the extent exercisable on the date of termination, for a
period of 90 days from the date of termination or until the Expiration Date, if
earlier. Any portion of this Stock Option that is not exercisable on the date of
termination shall terminate immediately and be of no further force or effect.


The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.



--------------------------------------------------------------------------------

5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.


6. Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event. The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the withholding amount due.


7. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.


8. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.


The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.



 
By:
 




--------------------------------------------------------------------------------

NOTICE OF GRANT AND OPTION AGREEMENT


Company Information:
Optionee:
   
PDS Biotechnology Corporation
[NAME]
     
[ADDRESS]
     
[CITY, STATE, ZIP]
     
United States
   
Phone:
Phone: [_________]
   
Fax:
Email: [__________]



Plan Name:
PDS Biotechnology
Corporation 2019
Inducement Plan
Date of Grant:
[_____]
       
Grant Type:
NQSO
Date of Expiration:
[_____]
       
Option Number:
[___]
           
Number Granted:
[_____]
           
Vesting Type:
[Other]
Exercise Price:
$[_____]
       
Vesting Start Date:
[_____]
Total Option Price:
$[_____]
       
Vesting Schedule:
     




 
Date Vested
Options Vested
         
12 month anniversary
[_____]
[_____]
         
Monthly vesting date following 12 month anniversary
[_____]
[_____] per month
         
Vesting Time Period In months
[_____] months
             
Total:
[_____]
 



By your signature and the Company's signature below, you and the Company agree
that the Non-Qualified Stock Option specified in this Grant Notice is granted
under and governed by the terms and conditions of the PDS Biotechnology
Corporation 2019 Inducement Plan, as amended from time to time, and the Option
Award Agreement, all of which are attached and made a part of this Grant Notice.
     
OPTIONEE:
 
PDS BIOTECHNOLOGY CORPORATION
     
Name:
[_________]
 
By:
[_________]
 


   


         
Date:
   
Date:
 






--------------------------------------------------------------------------------